Citation Nr: 0902775	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for post-traumatic stress disorder (PTSD) prior 
to September 19, 2006.

2.  Entitlement to an increased initial evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD) since 
September 19, 2006.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that decision, the RO awarded service 
connection for PTSD at a noncompensable rating, effective 
from December 9, 2005.  During the pendency of the appeal, 
the RO increased the evaluation for PTSD to 10 percent in a 
May 2007 rating decision, effective December 9, 2005.  The RO 
again increased the evaluation for PTSD in a July 2008 rating 
decision, increasing the evaluation to 50 percent, effective 
September 19, 2006.

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded and because the increase 
was not granted effective from the initial date that service 
connection was awarded, the issue is properly before the 
Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will 
address whether a rating in excess of 10 percent is warranted 
prior to September 19, 2006 and whether a rating in excess of 
50 percent is warranted since September 19, 2006.

The veteran testified at a video hearing before the 
undersigned in September 2008.  A transcript of the hearing 
is associated with the claims file and has been reviewed.


FINDINGS OF FACT

1.  The evidence of record shows depressed mood, anxiety, 
difficulty sleeping, and occasional suicidal ideation and 
panic attacks, but does not show that the symptomatology 
associated with the veteran's service-connected PTSD more 
closely approximates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships prior to 
September 19, 2006.

2.  The evidence of record shows agitated, anxious and 
depressed mood, difficulty maintaining personal hygiene, 
difficulty sleeping, suicidal ideation, difficulty in 
adapting to stressful situations, irritability, obsessive and 
ritualistic behavior, impaired thinking, and hallucinations, 
but does not show that the symptomatology associated with the 
veteran's service-connected PTSD more closely approximates 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions, grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation as 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name since September 19, 
2006.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but not 
greater, for the veteran's service-connected PTSD have been 
met prior to September 19, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation of 70 percent, but not 
greater, for the veteran's service-connected PTSD have been 
met since September 19, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in January 2006 and November 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate the veteran's service connection claims.  The 
letters also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The November 2007 letter provided this notice to 
the veteran.  

The Board observes that the January 2006 letter was sent to 
the veteran prior to the March 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the November 2007 letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) (2002), 38 
C.F.R. § 3.159(b) (2008), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a January 
2008 supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board notes that the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  The Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, VA's duty to notify in this case 
has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA treatment records, and the veteran has been afforded 
VA examinations in connection with his claim, the respective 
reports of which are of record.  

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As discussed in the above Introduction, the veteran was 
granted service connection for PTSD in March 2006 and 
assigned a noncompensable disability rating, effective 
December 9, 2005, the date of his claim.  The veteran 
appealed this initial disability rating, and in a May 2007 
rating decision, the rating for the veteran's PTSD was 
increased to 10 percent, effective December 9, 2005.  
Finally, by rating decision dated in July 2008, the veteran's 
service-connected PTSD was increased to 50 percent disabling, 
effective September 19, 2006.

In evaluating this appeal, the Board has considered the 
propriety of each of these disability rating assignments. 
Additionally, it has considered whether the stages (or 
effective dates) assigned to these ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence demonstrates that the veteran's service- 
connected disability underwent an increase in severity 
sufficient to warrant a staged rating once during this 
appeal, effective September 19, 2006.  As such, the Board 
will discuss the veteran's PTSD symptomatology in relation to 
the applicable rating criteria for the period prior to and 
after September 19, 2006.

The veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2007).

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the veteran's entire disability picture, 
including GAF scores.  Under such circumstances veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The Board has carefully reviewed the medical and lay evidence 
of record and concludes that prior to September 19, 2006, the 
veteran's service-connected PTSD was characteristic of 
impairment warranting no more than a 30 percent disability 
rating.  As of September 19, 2006, however, the Board finds 
that the competent evidence of record shows a worsening of 
such disability sufficient to meet the schedular criteria for 
a 70 percent disability rating.

I.  Prior to September 19, 2006

The veteran was assigned a 10 percent disability evaluation 
for PTSD for the period prior to September 19, 2006.  Under 
the relevant diagnostic code, as stated above, a 10 percent 
rating is assigned when the veteran exhibits mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; when symptoms can be controlled by 
continuous medication.  The veteran asserts that a higher 
disability rating should be assigned for this period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for an increase to a 30 percent 
evaluation, but no more, for PTSD prior to September 19, 
2006.  The February 2006 C&P examination report indicates 
that the veteran's PTSD is characterized by a depressed mood, 
anxiety, difficulty sleeping, and occasional suicidal 
ideation and panic attacks.  As will be discussed in more 
detail below, such symptoms indicate some occupational and 
social impairment; and therefore warrant a disability rating 
of 30 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology most closely approximates a 
50 percent evaluation or higher.  In this regard, the Board 
notes that the veteran's medical records do not contain 
evidence which supports a finding that he has frequent panic 
attacks, delusions, or obsessive rituals.  Additionally, the 
February 2006 C&P examination does not indicate that the 
veteran suffers from flattened affect, difficulty in 
understanding complex commands, impairment of long or short 
term memory, impaired judgment or abstract thinking or a 
difficulty in establishing and maintaining effective work and 
social relationships.  The examiner does note that the 
veteran's speech is delayed, but states that it is both 
logical and coherent and therefore not circumstantial and 
circumlocutory.  Finally, no mention is made in the veteran's 
medical records of any obsessional rituals or frequent 
hallucinations congruent with a higher evaluation.  

The Board notes that in the February 2006 C&P examination the 
veteran reported having ghosts in his house; however the 
examiner noted that the veteran did not suffer from true 
visual hallucinations.  While hallucinations are a symptom 
more consistent with a higher evaluation, the veteran's 
belief that there are ghosts in his house is not sufficient 
to warrant a higher rating.  Higher ratings also take into 
account the inability to attend to basic personal appearance 
and hygiene, speech impairment, and impaired thought and 
judgment.  The February 2006 C&P examination report indicates 
that the veteran was well groomed and did not appear unable 
to attend to basic personal appearance and hygiene.  The 
Board also observes that the February 2006 C&P report 
indicated that the veteran did not have any speech 
impairment; in fact, the examiner expressly noted that the 
veteran's speech was clear and coherent.  Finally, the 
February 2006 C&P examination report indicates that the 
veteran had good judgment, and that his thought process was 
unremarkable.

The veteran was fully oriented for his VA examination.  His 
affect was never described as flattened, the affect which is 
contemplated by a 50 percent evaluation, although the 
examiner did state that the veteran seemed very depressed.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes that 
the veteran reported being currently retired, but prior to 
retirement, he was employed for over 30 years by the same 
employer.  The veteran did not indicate, at the examination, 
any significant difficulty on the job.  With regard to the 
veteran's ability to establish and maintain personal 
relationships, the Board notes that the February 2006 C&P 
examination indicates that the veteran reported having a 
stable relationship with his current wife and a close 
relationship with his mother.  He further reported a good 
relationship with his children from his first marriage and 
his grandchildren.  In addition the veteran mentioned having 
friends that he sees on a regular basis.  The Board notes 
that the veteran does not mention having any difficulty in 
establishing and maintaining effective work and social 
relationships and therefore, the veteran's impairment in this 
area is not significant enough to warrant a 50 percent 
rating.

The Board acknowledges that the evidence of record 
demonstrates that the veteran has occasional suicidal 
ideation, a symptom which is contemplated by higher ratings.  
While the evidence of record indicates that the veteran is 
able to perform activities of daily living, and that he does 
not meet the majority of the criteria for higher evaluations, 
the veteran does suffer from depression and anxiety, as well 
as difficulty sleeping due to nightmares, and this reflects a 
higher rating than the currently assigned 10 percent for the 
appeal period prior to September 19, 2006.  Thus, the Board 
concludes that the veteran's overall disability picture most 
closely approximates that contemplated by a 30 percent 
evaluation.

The Board also notes that the February 2006 C&P examiner 
assigned a GAF score of 55 which indicates that the veteran 
has some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
The Board finds that a GAF score of 55 is consistent with the 
medical evidence of record that addresses the veteran's 
actual symptoms and level of functioning.

In sum, the evidence of record demonstrates that during the 
period prior to September 19, 2006, the veteran successfully 
maintains familial relationships, and can function 
independently.  The record also demonstrates that he has no 
delusions, obsessional rituals, or cognitive impairment.  He 
does, however, exhibit a depressed mood, anxiety, chronic 
sleep impairment, and occasional suicidal ideation.  Based on 
the foregoing, the Board finds that the veteran's PTSD more 
closely approximates the criteria for the 30 percent rating 
for the appeal period prior to September 19, 2006 and 
entitlement to an increased rating on a schedular basis is 
therefore warranted.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

II.  Since September 19, 2006

The veteran was assigned a 50 percent disability evaluation 
for PTSD for the period since September 19, 2006.  Under the 
relevant diagnostic code, as stated above, a 50 percent 
rating is assigned when the veteran exhibits evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD since September 19, 2006.  
The July 2008 C&P examination report indicates that the 
veteran's PTSD is characterized by an agitated, anxious and 
depressed mood, difficulty maintaining personal hygiene, 
difficulty sleeping, suicidal ideation, difficulty in 
adapting to stressful situations, irritability, obsessive and 
ritualistic behavior, impaired thinking, and hallucinations.  
As will be discussed in more detail below, such symptoms 
warrant a disability rating of 70 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the veteran's medical records do not contain 
evidence which supports a finding that he has gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation as to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  
The July 2008 C&P examiner notes that the veteran does suffer 
from visual hallucinations in the form of ghosts of fellow 
servicemen.  In addition, the veteran has some difficulty 
maintaining minimal personal hygiene.  However, the Board 
notes that as the veteran does not meet the majority of the 
criteria for the higher evaluation, an evaluation of 100 
percent is unwarranted.  

At the July 2008 C&P examination the veteran was reported as 
having a constricted affect, appearing agitated, anxious, and 
depressed.  The veteran was oriented to time and space but he 
was distracted and had difficulty focusing his thought 
process which was rambling and racing.  The veteran did not 
indicate that he has delusions, memory loss, or impaired 
judgment.  However, the veteran did report hallucinations and 
obsessive and ritualistic behavior.  As noted above the 
veteran's hallucinations pertain to visions of three of his 
fellow servicemen in Vietnam.  As to ritualistic behavior, 
the veteran states that he does not function well if his 
normal routine is interrupted.  In addition, the veteran 
states that he often has thoughts of suicide, but states that 
he would not do that because his mother is still alive.  
Finally, the veteran notes that he suffers from irritability 
or outbursts of anger and has increasing difficulty dealing 
with others in stressful situations.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes, as 
stated above, that the veteran reported being currently 
retired, but prior to retirement, he was employed for over 30 
years by the same employer.  However, the Board also notes 
that while the February 2006 C&P examination states that the 
veteran did not indicate any significant difficulty on the 
job, the veteran stated at the September 2008 video hearing 
that he retired from his job after having been disciplined by 
being forced to take a week without pay.  He further stated 
at the hearing that he had difficulty focusing at work when 
he was around other people.  With regard to the veteran's 
ability to establish and maintain personal relationships, the 
Board notes that the July 2008 C&P examination indicates that 
the veteran is having greater difficulty with social 
relationships.  Familial relationships appear to be close, 
but the veteran reports spending less and less time with 
friends.  While the veteran does not appear to be incapable 
of establishing and maintaining social and working 
relationship, the veteran is becoming more and more 
disengaged with others.

While the evidence of record indicates that the veteran is 
able to perform many activities of daily living, he does have 
occasional difficulty with maintaining personal hygiene and 
he is having more and more difficulty dealing with other 
people in stressful situations.  In addition, the veteran 
displays obsessive and ritualistic behavior and suffers from 
hallucinations.  Thus, the Board concludes that the veteran's 
overall disability picture for the appeal period since 
September 19, 2006, most closely approximates that 
contemplated by a 70 percent evaluation.

Additionally, the July 2008 C&P examiner assigned a GAF score 
of 50 which indicates that the veteran has some serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
The Board finds that a GAF score of 50 is consistent with the 
medical evidence of record that addresses the veteran's 
actual symptoms and level of functioning.
In sum, the evidence of record demonstrates that the veteran 
successfully maintains familial relationships and some 
friendships.  Although the veteran reports irritability 
problems, as stated above, there is no indication of a lack 
of impulse control.  The record also demonstrates that he is 
able to function independently, and has no delusions or 
cognitive impairment.  He does, however, exhibit a depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, 
difficulty maintaining personal hygiene, visual 
hallucinations, obsessive ritualistic behavior, and suicidal 
ideation.  Based on the foregoing, the Board finds that the 
veteran's PTSD more closely approximates the criteria for a 
70 percent rating for the appeal period since September 19, 
2006 and entitlement to an increased rating on a schedular 
basis is therefore warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

As a final note, the Board acknowledges the veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does show that symptomatology associated with 
the veteran's PTSD more nearly approximates the schedular 
criteria associated with a higher rating for both of the 
appeal periods.  Therefore, a different staged rating is in 
order and the Board finds that a 30 percent rating prior to 
September 19, 2006 and a 70 percent rating since September 
19, 2006 is appropriate for the respective appeal periods.

However, the Board notes that there is no evidence of record 
that the veteran's PTSD warrants a rating higher than 30 
percent prior to September 19, 2006 or 70 percent since 
September 19, 2006 on an extraschedular basis.  38 C.F.R. § 
3.321(b) (2008).  Any limits on the veteran's employability 
due to his PTSD have been contemplated in the above stated 
ratings under Diagnostic Code 9411.  The evidence also does 
not reflect that the veteran's PTSD has necessitated any 
frequent periods of hospitalization or caused marked 
interference with employment.  Thus, the record does not show 
an exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to refer this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the 
evidence is in favor of the veteran's claim for an increased 
initial evaluation for PTSD for both the appeal periods prior 
to and since September 19, 2006, but a preponderance of the 
evidence is against higher evaluations than are assigned 
herein.  Additionally, the Board has considered the benefit 
of the doubt rule and determined that the claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation of 30 percent, 
but not greater, for service-connected PTSD, prior to 
September 19, 2006, is granted.

Entitlement to an increased initial evaluation of 70 percent, 
but not greater, for service-connected PTSD, since September 
19, 2006, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


